Citation Nr: 1643075	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain, since November 29, 2007.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture, since November 29, 2007.

3.  Entitlement to a rating in excess of 20 percent for residuals of a right femur fracture, since November 29, 2007.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Louis D. Turco, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1974 to February 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 decisions of the St. Petersburg, Florida, Regional Office (RO). In October 2012, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In September 2013, the Board remanded the case to the RO for additional action.

In July 2016, the Veteran was informed that the Veterans Law Judge who had conducted his October 2012 hearing was no longer employed by the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In July 2016, the Veteran indicated that he wanted an additional Board hearing held via videoconference.

The issues of an increased rating for a right knee disability and a temporary total rating for right knee replacement have been raised by the record on a September 2016 Application for Disability Compensation and Related Compensation Benefits form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In a July 2016 statement, the Veteran requested a new hearing via videoconference before a Veterans Law Judge. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







